ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Preferred Construction Company, Inc.         )     ASBCA Nos. 61944, 61945
                                             )
Under Contract No. N62473-14-D-0074          )

APPEARANCE FOR THE APPELLANT:                      Mr. Thomas Cordova
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Robyn L. Hamady, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: November 18, 2019




                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61944, 61945, Appeals of Preferred
Construction Company, Inc., rendered in conformance with the Board' s Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals